USCA1 Opinion

	




          March 23, 1994                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 93-1700                                 SONIA M. MORET RIVERA,                                Plaintiff, Appellant,                                          v.                       SECRETARY OF HEALTH AND HUMAN SERVICES,                                 Defendant, Appellee.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                  [Hon. Carmen Consuelo Cerezo, U.S. District Judge]                                                ___________________                                 ____________________                                        Before                                 Breyer, Chief Judge,                                         ___________                         Torruella and Selya, Circuit Judges.                                              ______________                                 ____________________            Juan A. Hernandez Rivera and Raymond  Rivera Esteves on brief  for            ________________________     _______________________        appellant.            Cuillermo  Gil,  United  States  Attorney, Maria  Hortensia  Rios,            ______________                             ______________________        Assistant United  States Attorney,  and Robert M.  Peckrill, Assistant                                                ___________________        Regional Counsel,  Department of Health  and Human Services,  on brief        for appellee.                                 ____________________                                 ____________________                      Per Curiam.  Claimant Sonia Moret Rivera appeals a                       __________            district  court judgment  that affirmed  the decision  of the            Secretary  of Health  and  Human Services  denying claimant's            application for  Social Security  disability  benefits.   The            discrete question before us  is whether substantial  evidence            supports  the Secretary's  conclusion that  claimant retained            the residual  functional capacity  (RFC) to perform  her past            work  as  a  secretary  before her  insured  status  expired.            Finding  substantial evidence to  support this conclusion, we            affirm.                                          I.                 On  October  18, 1990,  at  age  49, claimant  filed  an            initial application  for disability  benefits with  a Florida            district office of the  Social Security Administration (SSA).            Claimant  alleged that she had been  disabled from work since            December 15, 1985  due to  the surgical removal  of two  left            ribs, left arm numbness  and pain and back pains.   (Tr. 61).            Claimant's insured  status  expired  on  December  31,  1989.            Claimant graduated from high  school and received  additional            training as a secretary  around 1961.  (Tr.65)   Between 1963            and 1985, she worked as a secretary, receptionist, and office            clerk at various companies  in her native Puerto Rico.   (Tr.            66).   Her responsibilities  included typing letters, filing,            answering  the telephone,  using  calculators, taking  orders            from customers,  and other office procedures.  (Tr. 33, 66).1                 The  medical  evidence  discloses  that  claimant  began            experiencing left  wrist pain  with paresthesias of  the left            upper extremity in December, 1983.  (Tr. 86).  In early 1984,            claimant was evaluated by Dr. Jose Lozada-Roman for recurrent            anterior chest pain and numbness of the left arm.  (Tr. 136).            X-rays of claimant's cervical spine taken on February 6, 1984            disclosed   the  presence   of  a   left  cervical   rib  and            osteophytosis  (bony  growths) of  the  mid-dorsal vertebrae.            (Tr. 85).  Vascular studies from that period further revealed            that  claimant  experienced  severe compression  of  the sub-            clavian artery  with her  arms overhead and  mild vasospastic            flow with the  arms at rest.  (Tr. 83-84).   Dr. Lozada-Roman            opined that claimant's evaluation, which  included a positive            Adson's test,  "was  strongly suggestive  of thoracic  outlet                                            ____________________            1.  Claimant's disability report indicated that her past work            required her to perform the light exertional tasks of lifting            weights  of  up  to  10  pounds   frequently  and  20  pounds            occasionally,  sitting   for  four  hours  and   walking  and            standing, respectively, for two  hours each.  (Tr. 66).   See                                                                      ___            20 C.F.R.  404.1567(b).                                          -3-            syndrome."  (Tr. 136).2   He referred claimant to  a vascular            surgeon, Dr. Raul Garcia-Rinaldi.                 On March 25, 1984, claimant was admitted to the Houston,            Texas Memorial Hospital under the care of Dr. Garcia-Rinaldi.            She again reported that in  December 1983 she experienced the            onset  of  left wrist  pain that  radiated  to her  elbow and            associated  numbness of  the left  hand.   Her  condition was            aggravated  by  physical  activity.   (Tr.  106).    She also            complained   of  left-sided  neck   and  shoulder  pain  with            paresthesias of the left upper extremity, tachycardia,  light            headedness,  palpitations,  diaphoresis,  neck,  facial,  and            anterior chest flushing, diarrhea, a sensation that there was            a lump in her  throat, and generalized anxiety.   Dr. Garcia-            Rinaldi found no  increase of left wrist  pain upon sustained            hyperextension  of the wrist and that  the distal pulses were            symmetrical at rest.  (Tr. 107).   His initial impression was            that  claimant suffered from  a left  cervical rib,  rule out                                            ____________________            2.  Thoracic outlet syndrome is "compression of  the brachial            plexus  nerve   trunks,  characterized   by  pain   in  arms,            paresthesia of  fingers, vasomotor symptoms  ... and weakness            and wasting of small muscles of the hand; it may be caused by            drooping shoulder girdle, a cervical rib or fibrous band,  an            abnormal first  rib, continual hyperabduction of  the arm, or            (rarely)  compression of  the edge  of the  scalenus anterior            muscle."   R. Sloane,  The Sloane-Dorland  Annotated Medical-                                   ______________________________________            Legal  Dictionary (1987), p. 697.  Adson's test is one method            _________________            of   diagnosing   thoracic   outlet   syndrome.     Dorland's                                                                _________            Illustrated Medical Dictionary, (27th ed. 1988), p. 1674.            ______________________________                                         -4-            thoracic  outlet  syndrome, and  generalized  anxiety  with a            history of acute anxiety attacks.  (Tr. 107.)3                 On  March  26,  1984,  Dr.  William  Fleming   evaluated            claimant as a consultant to Dr. Garcia-Rinaldi.  Dr.  Fleming            found that claimant exhibited  a full range of motion  of the            cervical  spine,   although  she  complained  of   a  popping            sensation  when  she turned  her  neck.    Tinel's  sign  was            positive  at both wrists,  the left greater  than the right.4            There  was moderate  weakness of  the left  abductor pollicis            brevis muscle (i.e.,  the muscle  between the  wrist and  the                           ____            first  joint of  the thumb)  and  decreased sensation  in the            first  three  fingers  of  the   left  arm.    Dr.  Fleming's            impression was  that claimant  had left median  neuropathy of            the  wrist   (carpal  tunnel  syndrome).5     Other  possible                                            ____________________            3.  Claimant  does not argue that she is disabled as a result            of anxiety or any other mental impairment.            4.  Tinel's sign is  "a tingling sensation in  the distal end            of a  limb when percussion is made over the site of a divided            nerve.   It  indicates  a  partial  lesion or  the  beginning            regeneration of  the nerve."   Dorland's  Illustrated Medical                                           ______________________________            Dictionary,  at  1526. "The  sign  is  often present  in  the            __________            abnormal  tingling  sensation in  the  fingers  and the  hand            (carpal tunnel syndrome)."   The Mosby Medical  Encyclopedia,                                         _______________________________            (1985), p. 730.            5.  Carpal  tunnel   syndrome  is  "a   complex  of  symptoms            resulting from compression of the median nerve  in the carpal            tunnel, with pain and burning or tingling paresthesias in the            fingers  and  hand,   sometimes  extending  to  the   elbow."            Dorland's  Illustrated Medical  Dictionary, at  1632.   "This            __________________________________________            compression produces paresthesias in the radial-palmar aspect            of the hand plus pain in the wrist, in the palm, or sometimes            proximal to the compression site in the forearm and shoulder.            Sensory deficit  in the  first 3  digits and/or weakness  and                                         -5-            conditions  to be  ruled out  were thoracic  outlet syndrome,            left  brachial plexopathy,  and cervical  radiculopathy. (Tr.            103).    Dr.  Fleming  recommended  an  electromyogram, nerve            conduction  studies,  and  x-rays  of  both  wrists  and  the            cervical spine.                   A March  27, 1984  electromyogram was normal.  (Tr. 86).            In  addition, cervical spine films  and x-rays of both wrists            were within normal limits except for the presence of the left            cervical rib that had been previously found.   (Tr. 86).  The            record suggests that no nerve conduction studies were done in            1984.    On  March  29, 1984,  Dr.  Garcia-Rinaldi  diagnosed            claimant to be suffering from thoracic outlet syndrome due to            compression  of the  subclavian arteries  caused by  the left            cervical  and  first  ribs.    (Tr.  93).    He  performed  a            transaxillary resection of these  ribs.  His operative report            indicates  that  when the  rib  sections  were removed,  "the            subclavian   artery  and   its   veins  were   released"  and            "[e]xcellent   distal  pulsations   were   obtained  in   all            positions." (Tr. 93).6                                             ____________________            atrophy  in  the  muscles  controlling  thumb  abduction  and            apposition may  follow."   The Merck Manual,  (Robert Berkow,                                       ________________            M.D., et al., eds., 16th ed. 1992), p. 1519.            6.  Dr.  Garcia-Rinaldi  later  submitted  a  letter  to  the            Florida  disability  evaluation  service in  connection  with            claimant's  initial application.   There  he stated  that the            diagnosis of  thoracic outlet syndrome resulting  from a left            cervical rib  "was quite clear" and that,  to the best of his            knowledge,  claimant had  satisfactory results  following the            March  1984  surgery.   (Tr.  132).    During  the course  of                                         -6-                 Claimant was  discharged from  the hospital on  April 3,            1984.  She returned  to work after the surgery  and continued            to work until December 1985.  Claimant alleges that while she            experienced  some  improvement  following  the  surgery,  she            continued to experience arm pain and numbness that eventually            adversely affected her work performance and caused her  to be            fired.7  Claimant has  not worked since the alleged  onset of            her disability on December 15, 1985.                  There are no medical  records from 1985, 1986, or  1987.            Between  August 12, 1988 and April 1991, Dr. Tomas Jordan saw            claimant five times  per year for various conditions.   While            Dr.  Jordan's office  records  are  largely  illegible,  they            indicate  that  claimant had  a  history  of thoracic  outlet            syndrome  that was  treated with  the surgical  removal of  a            cervical  rib.  (Tr. 108).   Dr. Jordan  treated claimant for            numbness of the left arm, cervical spasm and hematuria during            August and September 1988.  He prescribed  Decadron, an anti-            inflammatory drug,  and other medications.  (Tr. 124-27).  X-            rays  from  that time  disclosed  mild  straightening of  the                                            ____________________            claimant's  1984  hospitalization  claimant   also  underwent            testing for chest pain and other problems.  She  was found to            have  chronic  esophagitis  and bladder  polyps,  which  were            removed.  (Tr. 86, 89).             7.  Claimant's  disability report states  that the operation,            which  was  performed  under   her  left  arm,  caused  "slow            movement"  of her arm.   Claimant reported that  as a result,            she  kept getting slower at work and that she did not perform            her work with accuracy.  (Tr. 61).                                          -7-            cervical spine  and mild  osteophytes of the  thoracic spine.            (Tr. 131).  Dr.  Jordan indicated that claimant's impairments            included  carpal tunnel  syndrome, cervical  myositis, hiatal            hernia,  microhematuria,  gastritis,   and  irritable   colon            syndrome.  (Tr. 112).  However,  he did not specify when  she            suffered from symptoms associated  with these conditions, nor            did  he state  that any  of these  conditions  were disabling            either  during  or after  the insured  period.     Dr. Jordan            referred claimant  to a  physiatrist for her  thoracic outlet            syndrome  and prescribed  medications, physical  therapy, and            diet for her other symptoms. (Tr. 108, 112).                  On  December  17, 1990,  claimant  was  examined by  Dr.            Percival Tamayo, a Florida internist and SSA consultant.   At            that  time claimant  reported that  she could  still do  some            housework and  lift weights less  than ten pounds.   Physical            examination disclosed  that  claimant's neck  was supple  and            that  claimant   exhibited  no  pain   on  hyperextension  or            rotation.   The  back  showed  no  significant  paravertebral            muscle spasm and no  spine deformity.  Her  lower extremities            were normal.  There was no significant reduction in the range            of motion in claimant's cervical or lumbar spine, and no pain            was   produced   during   the   range  of   motion   testing.            Neurological examination was grossly unremarkable.  Palpation            of the chest wall  elicited tenderness over the costochondral            junction at the  second and third  rib levels, especially  on                                         -8-            the left side.   Dr. Tamayo concluded that  claimant suffered            from  non-cardiac chest pain  consistent with costochondritis            (an inflammation of the cartilage  connecting the ribs to the            sternum)  and that  her residual left  arm discomfort  may be            secondary to her previous thoracic outlet syndrome.  No other            significant abnormalities were noted.  (Tr. 133-34).                   Dr. Lozada-Roman also submitted a report dated 12/20/90.            In  addition to  the aforementioned  history, he  stated that            claimant was then experiencing  "some discomfort" in the left            arm  and   difficulty  writing  and  lifting   objects.    He            recommended  that she again see a vascular surgeon and have a            neurological evaluation.  (Tr. 136).                   On January  2, 1991, claimant's initial  application was            denied.  She immediately  filed a request for reconsideration            which  was also  denied.   Claimant  filed  a request  for  a            hearing   before  an  administrative   law  judge  (ALJ)  and            submitted  additional medical  evidence.   On April  9, 1991,            claimant saw  Dr. Victor  Gonzalez, a specialist  in physical            medicine and rehabilitation.  (Tr. 137-38).   His records are            also largely illegible.   Nevertheless, Dr. Gonzalez reported            that claimant was  experiencing pain in her  chest and elbows            in 1991, as  well as numbness  of both arms,  more so on  the            left.   Claimant also alleged  that she had pain  in her left            hip.  Physical examination disclosed tenderness on  palpation            of the cervical resection area.  A 4/10/91 note suggests that                                         -9-            claimant's   symptoms  were  consistent  with  carpal  tunnel            syndrome and thoracic outlet syndrome.  (Tr. 138).                 An  April 17,  1991  electromyogram of  claimant's upper            limbs was  normal.   (Tr.  113).   However, nerve  conduction            studies from  that date showed  early signs of  carpal tunnel            syndrome  and entrapment  neuropathy  of the  ulnar nerve  at            Guyon's canal.   April 1991 x-rays of claimant's lumbar spine            were normal.  (Tr. 151-53).   On May 24,  1991, claimant  had            another vascular  study.  This disclosed  mild compression of            the right subclavian artery  with the arm to side  and arm to            back maneuvers and severe compression with the arms overhead.            The left  subclavian artery  also exhibited mild  compression            with the  arms overhead.   Claimant's circulation  was normal            with  her  arms  at   rest,  although  she  experienced  mild            vasospastic flow in both hands.     Dr. Ivette Matos Serrano,            a  neurologist, began  treating claimant  around 1991.   (Tr.            28).   On  June  20,  1991,  one  and  one-half  years  after            claimant's  insured status  expired, Dr. Matos  reported that            claimant was  experiencing numbness in the  posterior part of            the head,  frequent headaches,  paresthesias, cramps  of both            upper extremities, and "an  electric-like sensation along the            posterior aspect  of the  left  upper extremity  down to  the            fingers[.]"    The  remainder  of her  report  suggests  that            claimant's  condition was  considerably  more dire  than that            described by Dr.  Tamayo, the SSA's consultant.  For example,                                         -10-            Dr. Matos indicated  that claimant had  muscle spasms in  her            cervical,  paravertebral,  and  trapezius  muscles,  that her            range of motion testing revealed significant limitations  and            pain, and that claimant exhibited diminished sensation in her            left arm  and leg  and "slight  weakness" of  both handgrips.            Based  on her  examination  and the  1991 vascular  and nerve            conduction  studies,  Dr.  Matos  diagnosed  claimant  to  be            suffering from  severe  bilateral thoracic  outlet  syndrome,            chronic cervical syndrome,  bilateral carpal tunnel syndrome,            bilateral  entrapment neuropathy  of  the ulnar  nerves,  and            chronic  lumbar  syndrome with  clinical  signs and  symptoms            suggesting  radicular   involvement.    She   concluded  that            claimant had suffered from bilateral thoracic outlet syndrome            since 1983,  and that while she  experienced some improvement            on her  left side following  surgery in  1984, her  condition            became   progressively aggravated.   Dr. Matos opined that it            was   understandable  for   claimant's  symptoms   to  remain            following surgery as in many patients symptoms do recur.  She            advised that claimant would continue to need treatment for an            indefinite time  and that  her labor prognosis  was extremely            poor.    However, Dr.  Matos did  not  express an  opinion on            whether  claimant  was disabled  during  the  insured period.            (Tr. 142-47).                 Claimant and her attorney  appeared for a hearing before            an ALJ on August 1, 1991.   Claimant testified that she could                                         -11-            no  longer work  as  a  result  of  her  1984  operation  and            continuing pain and  numbness.  She explained that  after her            operation, her "ability to work  decreased" and she was fired            as a result.  (Tr. 25).8  Claimant asserted that  she did not            go back  to work  because she  felt "ill"  and "demoralized",            noting  that she  experienced  "lots of  pains  in the  neck,            muscular  spasms which  continued after  the operation[,  and            her]  arms got numb."  (Tr. 26).  While claimant acknowledged            that  she experienced some  improvement after  the operation,            pains  and  numbness  of   both  arms  continued.    Claimant            testified that she  is incapacitated because of the  pain she            constantly feels.  (Tr. 26, 32.)9                  On August 27,  1991, the ALJ  issued a decision  denying            claimant's application  for benefits.   The  ALJ specifically            found  that  during  the  relevant insured  period,  claimant            suffered from severe cervical myositis and status post trans-            axillary  resection  of her  left  cervical  and first  ribs.            Although  these conditions  did not  meet or equal  the SSA's                                            ____________________            8.  We note that claimant indicated that her employer did not            admit that her  health problems cause her to be  fired.  (Tr.            61).    Moreover,  Dr.   Matos  reported  that  claimant  was            dismissed from  her job because  of a nervous  condition, not            because of her physical complaints.  (Tr. 143).             9.  Claimant  also  stated that  she had  problems swallowing            related to her esophagus and hiatal hernia, and cramps in her            arms and legs.  (Tr. 26).  She testified that she experienced            strong neck and back pain which is only  temporarily relieved            with  medication and that she  can only sit  and stand for 10            minutes at a time.  (Tr. 34-37).                                         -12-            listings  of impairments,  the  ALJ found  that they  imposed            significant limitations  on  claimant's ability  to lift  and            carry.   With respect  to claimant's  complaints of  pain and            numbness, the ALJ found:                                                           ... the claimant's neck pain is sustained                      as  being  secondary   to  her   cervical                      myositis evidenced  by mild straightening                      of   the   cervical   spine.     However,                      subsequent to the  claimant's surgery  on                      March  29,  1984,  she  did  not  present                      objective clinical findings  in which  to                      sustain  her allegations of chest pain or                      left arm numbness until subsequent to the                      critical  period  in   issue.     Through                      December 31, 1989,  the claimant was  not                      prescribed strong analgesics and there is                      no  evidence of  significant restrictions                      in  her  daily   activities  and   social                      functioning  suggestive of  her inability                      to perform within all exertional levels.            Based  on these  findings,  the ALJ  concluded that  claimant            retained   the  residual   functional  capacity   to  perform            sedentary  work through December 31, 1989.  (Tr. 15, 16).  He            then went on to conclude  that claimant's impairments did not            disable  her  from  performing  her  past  light  work  as  a                                                       _____            secretary.  (Tr. 15,  16).10   Consequently,  the ALJ  denied                                            ____________________            10.  The  ALJ specifically  found that  claimant's  past work            "involved sitting four hours, standing and walking two hours,            respectively, frequent  bending and reaching and  lifting and            carrying  10 pounds  frequently  and 20  pounds occasionally.            (Tr.  14).    As  noted  above  at  n.  1,  these  exertional            requirements are  consistent with light work.   Moreover, the            ALJ also found  that claimant  has the RFC  "to perform  work            related  activities  except  for work  involving  lifting and            carrying   over   10   pounds   frequently   and  20   pounds                       ____            occasionally."   (Tr. 16).  Implicit in this statement is the            assertion that claimant  can lift up to 10  pounds frequently            and 20 pounds occasionally.                                          -13-            benefits at  step four of the  sequential evaluation process.            See Goodermote v. Secretary of Health and Human Services, 690            ___ __________    ______________________________________            F.  2d 5,  6-7 (1st  Cir. 1982).  The Appeals  Council denied            review, thus  rendering the  ALJ's decision final.   Claimant            sought judicial review pursuant  to 42 U.S.C.  405(g).    The            district court summarily affirmed the Secretary.  This appeal            followed.                                         II.                 On appeal,  claimant argues  that the ALJ's  decision is            not  supported  by substantial  evidence on  the record  as a            whole because the ALJ  ignored the uncontroverted evidence of            disability  provided by  Drs. Jordan,  Tamayo, and  Matos and            substituted his own, unqualified  medical opinion in place of            the  evidence provided  by these  physicians.   Claimant says            that  the  medical  evidence  provided  by  these  physicians            established that she is at least disabled from performing her            past secretarial work due to thoracic outlet syndrome, carpal            tunnel  syndrome,  left arm  numbness,  and  pain.   Claimant            further  argues that the ALJ erred in concluding that she has            the residual  functional capacity  (RFC) to perform  her past            relevant  work  absent  an  RFC assessment  by  a  physician.            Finally,  claimant  contends  that  the ALJ  failed  to  give            appropriate  consideration  to  her  complaints  of disabling            pain.                                         -14-                 We  must  affirm  the  Secretary's  decision  if  it  is            supported by substantial  evidence on the record as  a whole.            Rodriguez v. Secretary of Health and Human Services, 647 F.2d            _________    ______________________________________            218,  222  (1st Cir.  1981).   "Claimant  is not  entitled to            disability benefits unless [s]he  can demonstrate that  h[er]            disability existed  prior to the expiration  of h[er] insured            status."   Cruz  Rivera  v. Secretary  of  Health  and  Human                       ____________     _________________________________            Services,  818 F.2d 96, 97 (1st Cir.), cert. denied, 497 U.S.            ________                               _____ ______            1042  (1987).   It  is  not  sufficient  for  a  claimant  to            establish that her impairment  had its roots before  the date            that her insured  status expired.  Rather, the  claimant must            show  that her  impairment(s)  reached a  disabling level  of            severity  by that date.   See, e.g., Deblois  v. Secretary of                                      ___  ____  _______     ____________            Health and Human Services,  686 F.2d 76, 79 (1st  Cir. 1982);            _________________________            Tremblay v. Secretary of Health and Human Services,  676 F.2d            ________    ______________________________________            11, 13 (1st  Cir. 1982).  This  does not mean,  however, that            medical  evidence  from  the  post-insured  period  is always            wholly  irrelevant.    Medical  evidence  generated  after  a            claimant's insured status expires  may be considered for what            light  (if any) it  sheds on the  question whether claimant's            impairment(s)  reached  disabling severity  before claimant's                                                        ______            insured  status expired.  See, e.g., Smith v. Bowen, 849 F.2d                                      ___  ____  _____    _____            1222, 1225  (9th Cir.  1988); Basinger  v. Heckler,  725 F.2d                                          ________     _______            1166,  1169 (8th  Cir.  1984)(collecting cases);  Gonzalez v.                                                              ________            Secretary of Health and Human Services, 757 F. Supp. 130, 134            ______________________________________                                         -15-            (D.P.R.  1991);  Alcaide v.  Secretary  of  Health and  Human                             _______     ________________________________            Services, 601 F. Supp. 669, 672-73 (D.P.R. 1985).                ________                 While we  think claimant overstates the  strength of the            evidence from Drs. Jordan, Tamayo, and Matos, we are troubled            by the ALJ's finding that  claimant did not present objective            clinical  findings to  sustain  her allegations  of left  arm            numbness until after her insured status expired in 1989.  Dr.            Jordan  recorded  that  claimant  was experiencing  left  arm            numbness in  connection with  cervical spasm in  August 1988.            (Tr.  127).   And  while claimant  was not  prescribed strong            analgesics through December 31 1989, Dr. Jordan did prescribe            Decadron,  an anti-inflammatory  medication, in  August 1988.            (Tr.  126).   The record  as a  whole suggests  that claimant            suffered  from  symptoms  associated  with   thoracic  outlet            syndrome both  before and  after her insured  status expired.            Arguably, the  ALJ should  have considered this  condition in            evaluating claimant's RFC.                     Nevertheless,  we  cannot  say  that the  ALJ  erred  in            discounting the  evidence from the post-insured  period.  The            record  discloses that for at  least three of  the five years            after the alleged date of onset (i.e., 1985, 1986, and 1987),            claimant sought no medical  treatment.  A gap in  the medical            evidence may itself be evidence that claimant's condition was            not as  dire as alleged.   See Irlanda Ortiz  v. Secretary of                                       ___ _____________     ____________            Health and  Human  Services,  955 F.2d  765,  769  (1st  Cir.            ___________________________                                         -16-            1991)(gaps  in  record supported  conclusion  that claimant's            pain  was not  as intense as  alleged).  Apart  from one 1988            complaint of  numbness and cervical spasm,  which was treated            with Decadron, there is no evidence that claimant's condition            was  particularly troubling  during the  insured  period that            remained after  her surgery, much  less disabling.   We think            that a  single  complaint  of numbness  and  spasm  does  not            undermine the ALJ's conclusion that claimant retained the RFC            to  perform sedentary  work during  the insured period.   See                                                                      ___            Gordils v. Secretary of  Health and Human Services,  921 F.2d            _______    _______________________________________            327, 329 (1st Cir. 1990)("if the only medical findings in the            record suggest that a claimant exhibited little in the way of            physical  impairments,  but nowhere  in  the  record did  any            physician state in functional terms that the claimant had the            exertional  capacity  to meet  the requirements  of sedentary            work, the  ALJ would  be permitted  to reach that  functional            conclusion himself").   This conclusion  is further supported            by the ALJ's finding that there is no evidence of significant            restrictions   in  claimant's  daily  activities  and  social            functioning during the insured period.11  We  recognize  that                                            ____________________            11.  To be sure,  claimant testified that she  had not driven            in 3 or 4 years, that her daughter did most of the housework,            and  that while  she goes to  church, she spends  most of her            time lying down due  to her various ailments.   (Tr. 24,  33,            39).   But  it is  clear that  claimant was  speaking of  her            condition  at the present, and did not focus on her condition            between 1985 and 1989.  As it was claimant's burden  to prove            that  she was  disabled  before her  insured status  expired,            claimant  was required  to adduce  evidence on  her condition                                         -17-            the ALJ did not stop there, however, and went  on to conclude            that claimant retained the RFC to perform her past light work                                                               _____            as  a secretary.  We expressly limited our holding in Gordils                                                                  _______            to sedentary work, noting that the evidence that the claimant            had  a  "weaker  back"  was not  sufficient  to  support  the            conclusion  that the  claimant could  do the  more physically            demanding  light  work.   See 921  F.2d  at 329.12   Claimant                                      ___            argues that the ALJ erred  by concluding that claimant  could            perform light work without  an RFC from a physician.  We have            repeatedly admonished  that ALJs generally  are not qualified            to  assess RFC  based on  a bare  medical record.  See, e.g.,                                                               ___  ____            Gordils,  921  F.2d at  329;  Rivera-Torres  v. Secretary  of            _______                       _____________     _____________            Health and Human Services,  837 F.2d 4, 6-7 (1st  Cir. 1988).            _________________________            And  while  this  principle   does  not  preclude  ALJs  from            rendering "common sense  judgments about functional capacity"            that do not overstep the bounds of a lay person's competence,            Gordils,  921  F.2d  at  329,  where  significant  exertional            _______                                            ____________________            during  that   period.    And,  in   contrast  to  claimant's            testimony, the  evidence in her 1990 disability report, which            was prepared only ten  months after claimant's insured status            expired, indicated that claimant could drive, cook, do "some"            cleaning and shopping, and  take care of flowers.   (Tr. 64).            Given  the  gap in  the  medical  evidence from  the  insured            period, this supports the ALJ's conclusion that the sedentary            base was intact during that time.            12.  We note  that in  Gordils, a nonexamining  physician had                                   _______            indicated that claimant could do light work.  We affirmed the            denial  of  benefits  only  on  the  ground  that the  record            supported the  implicit conclusion that  claimant also  could            perform sedentary work.  See 921 F.2d at 329.                                     ___                                         -18-            limitations are present, an exertional RFC  is required.  See                                                                      ___            Perez v.  Secretary of  Health and Human  Services, 958  F.2d            _____     ________________________________________            445,  446-47 (1st Cir. 1991).   However, in  order to trigger            this requirement,  the claimant  must  first put  her RFC  in            issue.   Thus, in Santiago  v. Secretary of  Health and Human                              ________     ______________________________            Services, 944 F.2d 1,  4 (1st Cir. 1992), we upheld  an ALJ's            ________            determination that a claimant retained the RFC to perform her            past, light  work  as a  sewing  machine operator  absent  an            expert's  RFC because the  record demonstrated  that claimant            had "only  relatively mild mental  and physical  impairments"            and claimant never clarified the particular respects in which            her impairments prevented her  from performing her past work.            We  emphasized that to meet the burden  of proof at step 4, a            claimant  must produce  evidence of  the physical  and mental            demands of her prior work and describe how  her impairment(s)            precluded  the  performance of  that  work  "in the  relevant                                                         ________________            period." Id. at 5.              ______   ___                 Here, while  the claimant described both  her duties and            her  present  impairments,  neither  her  testimony  nor  the                 _______            medical evidence explained how  her impairments precluded the            performance of work-related tasks  during the insured period.            Rather,  the  record  as   a  whole  suggests  that  claimant            recovered from her surgery and did not seek treatment for the            three  years that ensued (1985,  1986, and 1987).   And while            claimant  sought  treatment  again  in  1988,  there  was  no                                         -19-            evidence  as  to the  frequency or  duration of  her symptoms            during  the relevant period, nor did claimant explain how her            symptoms  precluded  the  performance  of  the  various tasks            associated  with her past work during that time.  Thus, where            claimant failed  to focus her  proof on the  relevant insured            period,  and the  medical  evidence from  that time  does not            suggest  that claimant  continuously suffered  from disabling            symptoms,  we  think  the  ALJ   supportably  concluded  that            claimant  retained  the RFC  to perform  her  past work  as a            secretary notwithstanding the absence of a physician's RFC.                  Finally,  claimant  argues that  the  ALJ  did not  give            sufficient weight to her complaints  of disabling pain.  Once            again,  this  argument fails  because  the  claimant did  not            specify how her pain limited her functions during the insured            period.   The  ALJ  supportably found  that claimant  was not            prescribed   strong  analgesics  during  the  insured  period            (indeed, we  cannot discern that claimant  was prescribed any                                                                      ___            analgesics  during this  time).  Claimant initially  reported            that she could drive, shop, cook,  tend flowers, and maintain            social  contacts.   Thus, the  record  does not  suggest that            claimant's pain was disabling during the relevant period.                 Judgment affirmed.                      _________________                                                      -20-                                                        -21-